UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 23, 2011 MANNATECH, INCORPORATED (Exact Name of Registrant as Specified in its Charter) Texas 000-24657 75-2508900 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 600 S. Royal Lane, Suite 200 Coppell, Texas75019 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(972) 471-7400 (Former name or former address, if change since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June 23, 2011, Mannatech, Incorporated issued a press release announcing a restructuring of its U.S. operations and elimination of 98 work force positions. The strategic move impacts 64 employees and 34 other open positions, and includes other discretionary expense reductions to rebuild profitability and generate positive cash flow. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit 99.1* Press Release dated June 23, 2011 entitled “Mannatech Restructures its U.S.-based Work Force” *Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MANNATECH, INCORPORATED Dated: June 24, 2011 By: /s/ Stephen D. Fenstermacher Stephen D. Fenstermacher Co-Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit 99.1* Press Release dated June 23, 2011 entitled “Mannatech Restructures its U.S.-based Work Force” *Filed herewith.
